I114th CONGRESS2d SessionH. R. 6198IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Culberson (for himself, Mr. McCaul, Mr. Smith of Texas, Mr. Olson, Mr. Chabot, Mr. Sessions, Mr. Barletta, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that no alien may be naturalized as a citizen of the United States until such time as the Director of U.S. Immigration and Customs Enforcement completes the digitization of all remaining paper-based fingerprint records for inclusion in the Automated Biometric Identification System (IDENT) of the Department of Homeland Security, and for other purposes. 
1.Limitation on the naturalization of aliens 
(a)In generalNotwithstanding any other provision of law, no alien may be naturalized as a citizen of the United States under chapter 2 of title III of the Immigration and Nationality Act (8 U.S.C. 1421 et seq.) until such time as the Director of U.S. Immigration and Customs Enforcement completes the digitization of all remaining paper-based fingerprint records for inclusion in the Automated Biometric Identification System (IDENT) of the Department of Homeland Security. (b)Pending applicationsUpon the completion of the requirement under subsection (a), the Secretary of Homeland Security shall, prior to naturalizing as a citizen of the United States an alien who has an application for naturalization pending on the date of the enactment of this Act, review the alien’s eligibility for naturalization using the updated Automated Biometric Identification System (IDENT). 
(c)Revocation of naturalizationSection 340 of the Immigration and Nationality Act (8 U.S.C. 1451) is amended by adding at the end the following:   (i)In the case that an officer or employee of the Department of Homeland Security has good cause to believe that a naturalized citizen has illegally procured such benefit, or procured such benefit by concealment of a material fact or by willful misrepresentation, including being subject to a final deportation order, whether under the current identity or under another identity of that individual, such officer or employee shall prepare an affidavit described in subsection (a) and submit such affidavit to the appropriate United States attorney described in that subsection. Upon receipt of such an affidavit, such United States attorney shall institute the proceedings described in subsection (a). .  
